Title: Final Settlement of Accounts of Peter Pelham as Keeper of the Public Jail, 24 March 1781
From: Jefferson, Thomas
To: 



Dear Sir

[Richmond, 24 Mch. 1781] Account No. 1 submitted by Pelham in Mch. 1780 for the care and maintenance of 12 prisoners for 653 days at 30 shillings per day from 21 Dec. 1777 to the end of February 1778. The action of Council follows: “In council Mar. 25. 1780. The board allow Mr. Pelham nine pounds of tobacco a day for the above services for each prisoner to be discharged at ten pounds the hundred weight, that having been the market price at the time he received an advance of money to wit in May 1779. Th: Jefferson.” Account No. 2 also submitted by Pelham in Mch. 1780, for the care and maintenance of 307 prisoners and servants from 1 Mch. 1778 to 24 Dec. 1779 (the latter date having been substituted by TJ for “17th of March 1780” in Pelham’s original statement), together with payments for wood; less credits for a draft on the treasury for £500, 19 May 1779, and payments for corn and salt. The action of Council follows: “In Council Mar. 24. 1781. This account not having been settled and paid off at the time expected the board have agreed to revise the same and to allow Mr. Pelham at the rate of one thousand pounds weight of tobacco by the month during the time stated in this account, dischargeable in paper money at the rate fixed by the Grand jury at the court next preceeding the date of the warrant. The Auditors will be pleased to see that out of this the public have credit for any monies advanced and not credited in any other account, valuing such advances in tobacco at the price current at the time of the advance. Th: Jefferson.”
